Citation Nr: 0125417	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as joint pain due to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, claimed due to undiagnosed illness.

3.  Entitlement to service connection for left-sided hearing 
loss disability.

4.  Entitlement to service connection for a gastrointestinal 
disability, claimed as gastrointestinal reflux disease.

5.  Entitlement to service connection for a left ear 
disability, claimed as left otitis media.

6.  Entitlement to service connection for tinea manis and 
tinea cruris.

7.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
November 1981 and from January 1991 to October 1991.  He had 
service in Southwest Asia from February 1991 to September 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the end of a statement submitted in support of the pending 
appeal dated in August 2000, the appellant requested an 
increased rating for his service connected back disability.  
Based on the evidence in the record, it seems that the RO has 
not acted upon the claim.  The Board refers the issue to the 
RO to take appropriate action with respect to this claim, as 
the Board does not have jurisdiction over this claim.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. 
App. 554 (1993), Black v. Brown, 10 Vet. App. 279 (1997), 
Shockley v. West, 11 Vet. App. 208 (1998). 


FINDINGS OF FACT

1.  Joint pain has been attributed by competent evidence to 
fibromyalgia and osteoarthritis, both diagnosed illnesses.

2.  Competent evidence attributing fibromyalgia or 
osteoarthritis to either period of active service has not 
been presented.

3.  A respiratory disorder is not manifest to a degree of 10 
percent.

4.  Competent evidence attributing upper airway resistance 
disorder to either period of active service has not been 
presented.

5.  The appellant does not have left-sided hearing loss 
disability for VA purposes.

6.  Competent evidence of gastrointestinal reflux disease 
during either period of active service has not been 
presented.

7.  Competent medical evidence presented that links his 
current diagnosis of gastroesophageal reflux disease to any 
inservice complaints or post-service complaints has not been 
presented.

8.  Competent evidence of left otitis media during either 
period of active service has not been presented.

9.  Competent evidence of tinea during either period of 
active service or competent evidence attributing tinea manis 
or tinea cruris to service has not been presented.

10.  A competent diagnosis of post-traumatic stress disorder 
has not been presented.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (2001).

2.  A respiratory disorder, to include upper airway 
resistance disorder was not incurred in or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.317 (2001).

3.  A left-sided hearing loss disability was not incurred in 
or aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

4.  A gastrointestinal disability, claimed as 
gastrointestinal reflux disease was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).

5.  A left ear disability, claimed as left otitis media was 
not incurred in or aggravated during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

6.  Tinea manis and tinea cruris was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

7.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from an October 1999 rating decision that 
denied service connection for the following disabilities: 1) 
fibromyalgia, claimed as joint pain due to undiagnosed 
illness; 2) a respiratory disorder, claimed due to 
undiagnosed illness; 3) left-sided hearing loss disability; 
4) a gastrointestinal disability, claimed as gastrointestinal 
reflux disease; 5) a left ear disability, claimed as left 
otitis media; 6) tinea manis and tinea cruris; 7) post-
traumatic stress disorder.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the October 1999 rating decision and the lengthy notice of 
the rating decision, the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for service 
connection for all of the claimed disabilities.  The 
appellant was specifically advised of the evidentiary defects 
associated with each of his claimed disabilities.  
Furthermore, at the time of the hearing before the RO, the 
hearing officer went through every claimed disability and 
advised the appellant and his representative of the evidence 
necessary to substantiate his claims pursuant to 38 C.F.R. 
§ 3.103 (2001) and the VCAA.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Service medical records from both periods of service were 
obtained and associated with the claims folder.  The RO 
obtained a report from the Persian Gulf Registry examination 
conducted at the VA Medical Center in Houston as well as all 
of the outpatient notes.  With varying degrees of 
specificity, the appellant has identified private medical 
treatment, specifically for his claimed psychiatric, 
dermatological and respiratory conditions.  The hearing 
officer discussed this evidence with the appellant and his 
representative in explicit detail during the hearing.  All 
parties agreed that the claims folder would be held open for 
a period of 60 days for the appellant and his representative 
to obtain and submit this identified evidence.  At the 
conclusion of the hearing, the representative agreed to 
review the claims folder to determine what evidence was 
previously submitted and what evidence was still to be 
obtained.  No additional evidence has been submitted and the 
representatives have not commented further.  What is of 
record, are private medical statements from those examiners 
identified during the hearing commenting on current diagnoses 
and/or nexus to service.  We hold that the RO's efforts to 
identify all outstanding evidence to the appellant and his 
representative along with the understanding among all the 
parties that the appellant would submit that evidence, 
fulfilled the duty owed the appellant to assist him in 
developing his claims for service connection.

A hearing was conducted before the RO in October 2000 and a 
transcript was associated with the claims folder.  During the 
hearing, the appellant withdrew an earlier request on the VA 
Form-9 for a Travel Board hearing.  There was also a written 
request for a hearing before the RO that accompanied the VA 
Form-9. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in December 1998 and January 1999 as 
to each of the claimed service connected disabilities.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in October 2000.  
During his service in the Persian Gulf he began experiencing 
pain in all of his joints.  The pain in his shoulders 
sometimes prevented him from raising his arms.  He had back 
pain that interfered with his sleep.  The medical aid 
facilities were far away from where he was stationed, but he 
thought he might have gone for treatment for his back pain 
once.  Although he did not remember exactly, he sought 
treatment for his joint pain a year or so after service.  He 
doctor believed there was some connection between his pains 
and his service in the Gulf War.  He has been diagnosed with 
fibromyalgia and osteoarthritis.  

He was exposed to severe acoustic trauma at least four days 
every week during both periods of service.  He was involved 
in firing mortars.  They used earplugs, but they did not 
eliminate the noise.  He knew he had hearing problems since 
the end of his first period of service in 1981 and it got 
worse during the second period of service when he was 
stationed at an airport.  He was continuing to lose hearing 
power in his left ear.  He never sought any treatment for 
this condition.  

He began to experience reflux during his Persian Gulf 
service.  He did not think he sought any treatment for this 
but perhaps he bought medications for it in the pharmacy.  
The attacks were less severe now, and he was currently taking 
pills for heartburn and trying a different diet.  

He first had problems with an ear infection during his first 
period of service.  The condition still existed.  He had 
never received any treatment for this.  About once a year the 
infection reoccurred.  There was no discharge of pus from the 
ear.  It just itched and it hurt.

During his first period of service he had problems only with 
severe acne.  During his second period of service his hands 
began to peel.  He used medicines he got from the pharmacy 
like hand creams.  

The appellant testified that he had problems concentrating.  
Many times he did not feel stable.  He sometimes felt 
frightened around people.  He experienced deep states of 
depression.  He had episodes of crying.  His moods changed 
rapidly.  He was a military policeman in the Persian Gulf.  
He was assigned in the desert, somewhere between Saudi Arabia 
and Kuwait and close to Iraq.  He was 3 miles away from the 
border.  He described the incidences that he felt were 
causing him problems.  He saw many people suffering.  He saw 
a lot of destruction and many faces that were disfigured.  He 
witnessed women with their children fighting over food.  He 
did not have direct contact with the enemy, only when they 
were prisoners.  He was frightened as were all, and believed 
he was in danger many times.  He received some treatment from 
a psychologist after service when he was referred from his 
workplace.  

Immediately after they arrived in the desert he began to 
notice that he had breathing problems.  The air was extremely 
hot and it had been difficult for him to breathe since then.  
He would get short of breath and had to use medicine all of 
the time.  Although no doctor had ever told him this problem 
was attributable to Gulf War service, he believed that this 
condition was acquired while he was there.

The Board has reviewed the service medical records from the 
first period of active service.  The September 1977 
enlistment examination documented a normal evaluation of the 
upper and lower extremities and musculoskeletal system, lungs 
and chest, abdomen and viscera, ears, skin, and psychiatric 
system.  The appellant reported a skin condition that was 
diagnosed as acne.  On the enlistment audiogram, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
5
5
LEFT
35
25
10
20
15

A service examination conducted in May 1978 documented a 
normal evaluation of the upper and lower extremities and 
musculoskeletal system, lungs and chest, abdomen and viscera, 
ears, skin, and psychiatric system.  The appellant reported 
frequent colds.  On a service examination audiogram in May 
1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
15

On a serial audiogram in April 1979, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
20
10
LEFT
35
30
30
35
35

On a serial audiogram in March 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

The appellant was hospitalized in service in October 1981 
after a suicidal gesture.  Prior to his hospitalization he 
was drinking 8-12 beers per day and up to 20 drinks on a 
weekend night.  He smoked one pack of cigarettes a day and 
had quit smoking hashish 3 months prior.  His overall 
behavior patterns both in the hospital and prior to 
hospitalization were said to be consistent with a diagnosis 
of passive-aggressive personality disorder characterized by 
depressed feeling tone, ineffective emotional responses, 
frustrated need for acceptance and dependency, and difficulty 
coping with hostile feelings and impulse control.  The 
diagnostic impression was an adjustment disorder with mixed 
disturbance of conduct and emotions, passive aggressive 
personality disorder, and alcohol abuse by history, in 
remission.

A VA examination was conducted in May 1982.  The appellant's 
complaints were limited to recurrent back pain.  Acne was the 
only skin abnormality found.  His ears were normal and no 
hearing loss was noted.  His lungs were clear to auscultation 
and percussion.  His orthopedic evaluation concluded with 
diagnoses associated with his back.

The Board examined the service medical records from the 
second period of service.  At his separation examination in 
September 1991, his ears, lungs, chest, abdomen and viscera, 
upper extremities, lower extremities, skin and psychiatric 
evaluations were all normal.  The appellant denied ear 
trouble, skin diseases, shortness of breath, frequent 
indigestion, arthritis, rheumatism, bursitis, a joint 
abnormality, depression or excessive worry, loss of memory or 
nervous trouble of any sort.  He reported pressure in his 
chest.  In the demobilization medical evaluation form 
completed the same month, he reported that during service in 
Southwest Asia he suffered from a hot and tired feeling in 
his chest with breathing pain, chest pain and insomnia.  He 
answered affirmatively to stomach pain, nausea, diarrhea or 
bloody bowel movements.  He denied any rash or skin 
infection, nightmares, or recurring thoughts about his 
experiences.  The remainder of the service medical records 
were silent for any complaints relative to the instant 
claims.

In a January 1992 note, Eduardo Hernandez, M. D. wrote that 
he had evaluated the appellant for erythematous hypopigmented 
patches on the zygomatic arches.  The appellant had related 
their onset to service.

A VA psychiatric examination was conducted in July 1992 in 
response to the appellant's claim for service connection for 
a neuropsychiatric disorder.  The appellant reported that he 
had received no psychiatric treatment ever.  He reported that 
he had been drinking heavily.  He complained of sleeping 
less, a tendency to become verbally aggressive, and a feeling 
of being rather depressed underneath.  On mental status 
examination, no thought or perceptive disorder was detected.  
A floating anxiety predominated him.  Generalized anxiety 
disorder and substance use disorder (alcohol) were diagnosed.

The appellant was admitted to the Gulf War Referral Center 
for evaluation August 1998 to September 1998.  He was 
diagnosed with the following conditions pertinent to this 
appeal: fibromyalgia; gastroesophageal reflux disease; left 
otitis media; left conductive hearing loss; tinea 
pedis/manis/cruris; major depression with hallucinations and 
anxiety probably superimposed on dysthymia versus 
cyclothymia; dyssomnia secondary to pain; upper airway 
resistance disorder.  A psychiatric examiner commented during 
the appellant's hospital stay that given the uncertainties 
surrounding the events in the Persian Gulf regarding 
potential exposure, it was possible that any or all of his 
problems might be related at least in part to such exposures.  
For example, neurotoxins could cause psychiatric problems and 
cognitive problems.  They were only able to diagnose known 
medical conditions.

A VA examination of the appellant's ears was conducted in 
December 1998.  The appellant complained of tinnitus off and 
on and mainly in his left ear.  He felt pressure in his left 
ear region off and on with variable intensities.  On 
examination, the auricle, external canal, tympanum membrane, 
tympanum and mastoid were normal.  There was no active 
disease in the middle, external or inner ear.

A VA psychiatric examination was conducted in December 1998.  
After reviewing the evidence and evaluating the appellant, 
the psychiatrist concluded that the format for post-traumatic 
stress disorder did not apply in this case.  The examiner 
added that the claims folder was extensively reviewed and 
some of the material in it was even discussed with the 
appellant.  The diagnosis of adjustment disorder and alcohol 
abuse made during the first period of service was noted.  The 
appellant had never received any inpatient or outpatient 
psychiatric care.  The appellant had a longstanding history 
of recurrent problems and difficulties throughout his life in 
terms of being anxious and having periods of depression.  The 
appellant reported physical symptoms including sleep 
disturbances, gastrointestinal disturbances and shortness of 
breath associated with anxiety.  After mental status 
examination was completed, the psychiatrist reported that 
there was no evidence of psychosis or any evidence of post-
traumatic stress disorder.  He appeared to have a long-
standing history of personality characteristics that were 
reflected on and off throughout his life in different 
circumstances.  These characteristics were displayed in 
symptoms of anxiety and depression.  The appellant was 
diagnosed with generalized anxiety disorder with depression, 
alcohol abuse, and personality disorder not otherwise 
specified (with outstanding passive aggressive 
characteristics).  

A VA examination was conducted for respiratory disorders in 
December 1998.  The appellant reported a 20-year smoking 
history of 10 cigarettes a day.  Six years after returning 
from the Persian Gulf he started having episodes of shortness 
of breath and dry cough associated with anxiety or while 
sleeping.  These episodes occurred on a daily basis.  He had 
a prior history of pneumonia and bronchitis.  The appellant 
denied hemoptysis or anorexia.  He complained of dyspnea with 
exertion.  There was no evidence of pulmonary disease on 
physical examination or pulmonary function testing.

A VA examination was conducted for gastrointestinal disorders 
in December 1998.  The appellant reported gastroesophageal 
reflux since about 1992.  It started with severe heartburn 
especially at night six months after his return from the 
Persian Gulf.  An upper gastrointestinal series and upper 
endoscopy in September 1998 revealed gastroesophageal reflux 
disease.  His symptoms had been worsening and were associated 
with excessive burping and occasional diarrhea.  
Gastroesophageal reflux was diagnosed after physical 
examination.

A VA general medical examination was conducted in January 
1999.  The appellant reported that all of his complaints were 
related to his Persian Gulf exposure.  The appellant denied 
that the diseases had first occurred before the military 
service or after military service.  The appellant looked well 
for his age.  His posture was erect and his gait was normal.  
His skin, hemic, lymphatic, head, face, eyes, and neck were 
normal.  The lungs were clear to auscultation bilaterally.  
The appellant smoked daily.  His breasts, cardiovascular 
system, genitalia, and endocrine systems were normal.  His 
reflexes were normal.  The general medical examination was 
said to be normal.

On the authorized audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
35
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

On VA joints examination in January 1999, the appellant 
complained of severe pain in his muscles, elbows, both 
shoulders, knees and tendons of the hand joints.  The pain 
began in 1993.  He denied morning stiffness, no easy 
fatigability and no sleep disorders.  He reported difficulty 
lifting his arm for a prolonged period of time.  He denied 
stomach disease or irritable bowel syndrome.  He was not 
taking any analgesics.  He reported that activity at work 
precipitated the pain and nothing alleviated the pain.  He 
used no walking aids.  There was no history of any joint 
surgery.  He denied episodes of dislocation or recurrent 
subluxation of the joints of the upper or lower extremities.  
There were no constitutional symptoms for inflammatory 
arthritis.  On physical examination there was no objective 
evidence of painful motion when range of motion in the joints 
of the upper and lower extremities was tested, no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement in any of his 
joints.  He had a normal gait cycle.  There was no ankylosis 
in his right knee.  There was no leg length discrepancy.  An 
arthritis bone survey done in January 1999 revealed no 
evidence of arthritis of the lumbar spine, pelvis, knees, 
shoulders, hands or feet.  Fibromyalgia by history was 
diagnosed.

Alberto Cruz Landron, M. D. saw the appellant between April 
1980 and January 1999.  He was treated for acute bronchitis 
in April 1990 and recurrent elbow arthralgia on multiple 
occasions.

In March 1999 X-ray examination revealed mild chronic left 
sinusitis.

In April 1999 the appellant was put on off-duty status at his 
job for violence while on duty and verbal abuse towards a 
supervisor.

In May 1999, Mercedes Stefani, M. D. saw the appellant and 
recommended light duty for acute tendonitis in the left knee.  
Jorge Cheleuitte, M. D. documented a complaint of acute 
lateral collateral ligament pain in the left knee and 
recommended no running.  He was evaluated in June 1999 by 
Orlando Fernandez, M. D. and diagnosed with a left knee 
meniscus tear.

In October 2000 Dr. Cheleuitte indicated that the appellant 
had been seen for low back pain due to a herniated nucleus 
pulposus at L5- S1 on the left side.  Ramon Ortega Colon, M. 
D. indicated that the appellant was under treatment for 
fibromyalgia.  The symptoms started after his Gulf War 
attendance.  The doctor stated that, "we can discard a cause 
and effect relation in this case."  The doctor also 
certified a diagnosis of osteoarthritis.


Undiagnosed illness claims generally.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 38 C.F.R. § 3.317 
(a)(3) (2001).

In order to establish service connection for an undiagnosed 
illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
a claimant need present evidence (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  Neumann v. West, 14 Vet. App. 12 (2000).

Fibromyalgia, claimed as joint pain.

On a direct basis, competent evidence of current disability 
has been presented.  A private medical doctor has indicated 
that the appellant is under treatment for fibromyalgia and it 
was also diagnosed at the time of his Gulf War illness 
examination.  However, fibromyalgia was not diagnosed during 
either period of active service.  Furthermore, no competent 
medical examiner has linked post-service fibromyalgia to 
either period of active service.  Rather, Dr. Colon stated 
that there was no cause and effect relationship between the 
appellant's service in the Persian Gulf and the onset of 
fibromyalgia, which was after service.  We have noted the 
psychiatrist's comment at the conclusion of the Gulf War 
examination that it was possible that any or all of the 
appellant's problems might be related at least in part to his 
exposures to neurotoxins in the Gulf.  This opinion is 
exceedingly general, equivocal, and offered by a 
psychiatrist, not a physician practicing in the area of 
musculoskeletal or immunological diseases.  Therefore we can 
accord it very little probative value in determining whether 
any of the non-psychiatric conditions might be related to 
service.  The only other opinion that links fibromyalgia to 
service has been that of the appellant.  As a lay person his 
opinion is not competent medical evidence that is necessary 
to link the current disability to service.  Thus the 
preponderance of the evidence is against the claim on a 
direct basis.

In order to establish service connection for an undiagnosed 
illness, a claimant must present competent medical evidence 
that the claimed symptomatology, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  However, the appellant's joint 
complaints are attributed to both fibromyalgia and 
osteoarthritis, as well as to a left knee injury.  
Accordingly, in light of a diagnosed condition to account for 
his complaints, service connection for an undiagnosed 
condition cannot be established.

A respiratory disorder.

On a direct basis, a respiratory disorder was not diagnosed 
during either period of active service.  The appellant 
complained of breathing pain at separation in 1991 after the 
second period of service, although he also denied shortness 
of breath at the same time.  However, evaluation of his lungs 
and chest was normal.  Post-service, upper airway resistance 
disorder was diagnosed in September 1998, and there was no 
evidence of pulmonary disease on examination December 1998.  
Even affording the appellant the benefit of the doubt as to 
the presence of a current respiratory disability, the 
preponderance of the evidence is against the claim as no 
competent evidence attributes this respiratory condition to 
either period of service.  Again, the general opinion offered 
by the VA psychiatrist that any or all of the appellant's 
problems might be related at least in part to service Gulf is 
too equivocal to be accorded probative value in the Board's 
consideration.  The appellant is not competent to provide the 
medical evidence necessary to link his post-service 
respiratory complaints to either period of service.  We 
further note that the appellant has both reported that the 
onset of his breathing problems was during his second period 
of service and after his second period of service.  
Therefore, we do not find that there is any competent and 
credible evidence of continuity of symptomatology since 
service.

The preponderance of the evidence is against the claim for 
service connection for an undiagnosed illness manifested by 
respiratory symptomatology.  The appellant has been diagnosed 
with a known entity, that is, upper airway resistance 
disorder.  However, even if the Board were to assume, 
arguendo, that the appellant's respiratory complaints were 
manifestations of undiagnosed illness (because upper airway 
resistance disorder is a general category of respiratory 
disease and because the VA examiner in December 1998 found no 
evidence of pulmonary disease to explain the appellant's 
complaints), the appellant would not prevail.  There is an 
absence of objective indications of chronic respiratory 
disability due to undiagnosed respiratory illness and any 
respiratory complaints are not manifest to a degree of 10 
percent as pulmonary function testing was entirely normal in 
1998.

Left-sided hearing loss disability.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The preponderance of the evidence is against the claim as a 
current disability is not shown.  On only one occasion 
during the first period of active service (April 1979) did 
the appellant meet the criteria for a hearing loss 
disability at 500 Hz., and this was on the right side.  
Hearing loss disability for VA purposes was not shown at any 
other time or during the second period of service.  The most 
recent audiological examination showed hearing within normal 
limits.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent proof of a present disability there can 
be no valid claim.  The appellant is competent to report 
acoustic trauma in service and his experience of feeling a 
loss of hearing.  However, his lay testimony is not 
competent on the issue of whether there is audiometric 
evidence of hearing loss disability for VA purposes.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

A gastrointestinal disability, claimed as gastrointestinal 
reflux disease.

Competent evidence of current disability has been presented.  
Gastrointestinal reflux disease has been diagnosed post-
service.  However, gastrointestinal reflux disease was not 
diagnosed during either period of active service and no 
competent examiner has attributed the current disability to 
service.

In testimony in 2000, the appellant stated that he began to 
experience reflux during his Persian Gulf service.  A lay 
person is competent to report that he has experienced 
heartburn or reflux and we have considered whether it is 
appropriate to consider service connection on the basis of a 
report of continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. App. 
488, 495 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
However, on VA examination in December 1998 he had reported 
that his gastrointestinal symptoms had begun with heartburn 
six months after his return from the Persian Gulf.  This 
obvious discrepancy in his report leads the Board to accord 
his testimony little probative value.  In service medical 
records from his second period of service, the appellant 
denied frequent indigestion but also reported stomach pain 
and nausea.  Even according the appellant the benefit of the 
doubt, there has been no competent medical evidence presented 
that links his current diagnosis of gastroesophageal reflux 
disease to any inservice complaints or post-service 
complaints, and thus the preponderance of the evidence is 
against the claim.

A left ear disability, claimed as left otitis media.

Left otitis media was diagnosed during the appellant's Gulf 
War examination in 1998.  There were no ear abnormalities on 
VA examination in December 1998.  The appellant has testified 
that this condition occurs once a year, therefore we accept 
the diagnosis along with his testimony as competent evidence 
of current disability.  

However, otitis media was not identified during either period 
of active service and neither did the appellant report any 
ear disorders during either period of service.  At separation 
in 1991 he denied any ear trouble.  A competent medical 
opinion that links post-service otitis media to either period 
of service has not been presented.  Therefore, the 
preponderance of the evidence is against the claim.

Tinea manis and tinea cruris.

Tinea manis and cruris were diagnosed at the conclusion of 
the Gulf War examination in 1998.  Therefore there is 
evidence of current disability.

However, although the appellant was treated for acne during 
the first period of service, tinea was not diagnosed.  Acne 
was the only skin abnormality found on examination in May 
1982 after the first period of service.  During the second 
period of service, tinea was not identified and the appellant 
denied skin diseases, rash or skin infection.  Furthermore, 
no competent examiner has attributed tinea manis or cruris to 
active service.  The only opinion that links tinea to service 
is that of the appellant who has testified that he developed 
peeling on his hands during his second period of service.  
The appellant is competent as a lay person to note peeling, 
but he is not competent to diagnose a skin disease.  Neither 
is his lay opinion competent to link his current diagnosis of 
tinea manis or cruris to the peeling he noted during the 
second period of service only on his hands.  In the absence 
of competent evidence of tinea in service or competent 
evidence linking post-service tinea to service the 
preponderance of the evidence is against the claim.

Post-traumatic stress disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001).

Medical evidence diagnosing post-traumatic stress disorder 
in accordance with 38 C.F.R. § 4.125(a) (conforming with 
DSM-IV or supported by the findings on the examination 
report) has not been presented.  A current diagnosis for 
post-traumatic stress disorder is a fundamental prerequisite 
for establishing service connection for the disability.  
38 C.F.R. § 3.304(f) (2001); Brammer, 3 Vet. App. at 225.  
Absent proof of post-traumatic stress disorder, there is no 
valid claim and further discussion of the appellant's 
reported inservice stressors would serve no useful purpose.  

(We note that on VA examination, generalized anxiety 
disorder with depression was diagnosed, but that service 
connection for a neuropsychiatric disorder to include 
generalized anxiety disorder was previously considered by 
the RO and denied in a November 1992 rating decision.)


ORDER

Service connection for fibromyalgia, a respiratory disorder 
to include upper airway resistance disorder, left-sided 
hearing loss disability, a gastrointestinal disability to 
include gastrointestinal reflux disease, a left ear 
disability to include left otitis media, tinea manis and 
tinea cruris, and for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

